Title: From Thomas Jefferson to Charles Willson Peale, 21 December 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Dec. 21. 06.
                        
                        I have safely recieved my Polygraph, with which I am now writing, and find it to answer well every where
                            except a small place in the N.W. corner, which is of little consequence. in fact none of them probably can be perfect in
                            every point of the whole field which their dimensions can cover. I now inclose you the 10. D. for the silver pens, & am
                            sorry you did not enable me to judge of the cost of the new machinery & other trouble, which I meant always and wished
                            to pay. if you will do this in your next letter it shall be immediately remitted, together with whatever is due for the
                            profile of my friend mr Wythe. altho’ shewing rather too fleshy a face, yet it is well like him, & far more valuable
                            than the black original. I do not wonder at your not making money by the Polygraphs when you do so much about them for
                            nothing. I expect Capt Lewis here to-day or tomorrow. I presume that after a while he will go on to Philadelphia and
                            carry some of his new acquisitions.   having proposed to Congress the subject of a National university, should they come
                            into it it will be no small part of the gratification I shall recieve from it, that the means will be furnished of making
                            your Museum a national establishment.    Accept my friendly salutations & assurances of great esteem.
                        
                            Th: Jefferson
                            
                        
                    